DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants have elected without traverse group I (gels of chitosan, chromophore, and albumin) in the reply filed 20 Feb 2013.  

Claims Status
Claims 1, 2, 7-22, 25 and 26 are pending.
Claims 12-20 have been withdrawn due to a restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-11, 21, 22, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
nd column, 2nd paragraph).  This means that at low pH, the formulation is soluble.  If a formulation is soluble when tested under one set of conditions, but insoluble under another set of conditions, it is not clear that the limitation of “water insoluble” has been met.
The second is that the claimed formulation has three components.  If, under one set of conditions, some of the components are water soluble and others are not, it is not clear if the claim limitation has been met.
The third is how applicants are defining water solubility.  There is no definition in the disclosure.  Even hydrophobic compounds are soluble in water, just not at a high concentration – as noted in the advisory action of 22 Jan, 2020, styrene is soluble in water to about 300 mg/L.  In other words, solubility is not a yes/no question, but a continuum of compounds with different levels of water solubility.  However, it is not clear where the cutoff between water soluble and water insoluble is.
response to applicant’s arguments
	Applicants have added a limitation of physiological pH, and argue that the claim is clear – that the material not dissolve.
Applicant's arguments filed 8 March, 2021 have been fully considered but they are not persuasive.

Applicants argue that the claim has been amended so that the pH is physiological, and that the claim limitation is clear.  However, this does not resolve the issues raised in the rejection.  PH is merely given as an example, there are other parameters (such as temperature, excipients, cosolvents, etc) that will affect the solubility.  Without a specific test, it is not possible to determine if the claim limitation is met.
With respect to the other two facets of the rejection, applicants merely ignore them, and state that the claim is clear.  However, unless these issues are addressed, this is not sufficient to render the claims definite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 7-11, 21, 22, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bleustein et al (Lasers Surg. Med. (2000) 27 p140-146) in view of Lauto et al (Lasers Surg. Med. (2005) 36 p193-201) and Sparkes et al (US 4,572,906).  
Claims 1, 2, 7-11, 21, 22, 25, and 26 are drawn to gel compositions of chitosan, albumin, and a chromophore.

Bleustein et al discuss semisolid albumin solder for tissue welding (title).  Liquid solders are difficult to apply, leading to inaccuracies in optimum energy dose calculation and inconsistent welds (p143, 2nd column, 5th paragraph).  Solid solder tends to lead to inconsistent bonding with tissue (p145, 1st column, 2nd paragraph).  nd column, 2nd paragraph).  Experiments showed greater weld strength when the gel was used compared to when a solution or a solid preparation of albumin was used (table 1, p142, top of page), and gels have an advantage when making watertight welds (p145, 1st column, 3d paragraph).  Note that, in vivo, the weld was stronger than suturing (table 2, p143, top of page).
The difference between this reference and the instant claims is that this reference does not discuss chitosan, nor does it mention indocyanine green.
Lauto et al discuss using chitosan as the solder for laser tissue welding (title).  The prior art albumin solders are limited by their water solubility and potential thermal damage to tissue caused by the laser (p193, 2nd column, 1st paragraph).  Chitosan films, which bind to tissue protein even without laser welding, were used as solder by ionic and hydrogen bonding interactions (i.e. crosslinking)(p193, 2nd column, 3d paragraph).  Chitosan was dissolved in acetic acid solutions with indocyanine green at about 1% of the chitosan concentration to form a gel that was dried to form solder films (p194, 1st column, 3d paragraph), which allows for welding in the visible/NIR region due to the indocyanine green (fig 9, p199, 1st column, top of page).   The chitosan allowed a lower temperature for welding than albumin based solder (p199, 2nd column, 1st paragraph), and produced bonds that were flexible and had a high elastic modulus (p199, 2nd column, 3d paragraph), compared to the brittle bonds formed by albumin, and the degradation rate of the material could be controlled to some extent by the degree of deacetylation (p200, 1st column, 5th paragraph).  Note, however, that the total strength of the weld is much weaker than the welds made using albumin (compare table 1 of Lauto et al (p196, top of page) to tables 1 and 2 of Bleustein et al (p 142 and 143, top of page).  This reference shows the advantages of using a chitosan based solder material for tissue welding
Sparkes et al discuss chitosan as a wound dressing material (title).  By mixing an acidic solution of chitosan with a solution of gelatin and neutralizing, a gel can be formed (column 4, line 11-15).  Note that this is very similar to the process described by applicants for making their tissue welding gel.  A ratio that ranged between 3:1 to 1:3 gelatin:chitosan was used (column 1, line 21-31), indicating that a much wider range of protein concentrations can be used than the hydroxypropylcellulose of Bleustein et al.  Note that this reference uses the material for a 
Therefore, it would be obvious to make a composition with albumin and chitosan in a gel form as this is a simple substitution of one known element for another (the hydroxypropylcellulose for chitosan as gelling agent) leading to expected results.  As both chitosan and albumin are known in the art for tissue welding solder, an artisan in this field would attempt this modification with a reasonable expectation of success.  Please note that the MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  As both albumin and chitosan compositions have been used for the same purpose (tissue welding), it is not novel to combine the two for that purpose.  Furthermore note that chitosan allows for more flexibility in ratios, which will allow for optimizing the ratio to vary the bond strength and flexibility.
Bleustein et al discuss using albumin as a tissue welding solder, while Lauto et al discuss compositions comprising chitosan and indocyanine green.  Bleustein et al discuss the advantages of gel preparations, while Sparkes et al show that chitosan can form gel precipitates with proteins upon neutralization, indicating it is insoluble.  While none of the references discuss the ratio of albumin, chitosan, and indocyanine green, it would be obvious to optimize this parameter to optimize the weld strength, flexibility, welding temperature, and cost.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II). Thus, the combination of references renders obvious claims 1, 7-11, 21, 22, 25, and 26.  
Lauto et al teaches that chitosan binds to tissue proteins via hydrogen bonding and ionic interactions; these same interactions would apply to chitosan binding to albumin (crosslinking).  Thus, the combination of references renders obvious claim 2.
Response to applicant’s arguments:
Applicants argue that the cited references do not suggest a water insoluble gel, that there is no motivation to combine because there is no suggestion of a water insoluble gel, that there are benefits to a water insoluble gel, and that using a water insoluble gel alters the inventions mode of operation.
Applicant's arguments filed 8 March, 2021 have been fully considered but they are not persuasive.

Applicants are merely repeating arguments made previously. albeit in much more detail. These arguments were answered in the office action of 8 Sept, 2020.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-11, 21, 22, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658